Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-12, and 14-16 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection mailed on 07/06/2020.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered. 	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mushin et al. (USPGPUB No. 2018/0317826 A1, hereinafter referred to as Mushin) in view of Bennah et al. (USPGPUB No. 2014/0173336 A1, hereinafter referred to as Bennah).
Referring to claim 1, Muhsin discloses a hot-swappable {hot swapped, [0356]} storage device {“docked portable patient monitor 102”, see Fig. 1a, [0090}, comprising:
a carrier configured {“monitoring hub 100”, see Fig. 1b, [0100]} to carry a plurality of storage components {“channel data board 316 or EPROM reader”, see Fig. [0100]};
a connector disposed {“medical connectors 900”, see Fig. 9a and 9b, [0112]} on the carrier and configured to be electronically connected {“connect to hub 1452”, see Fig. 14, [0121]} to a host end {host end “caregiver/connector” 1452, see Fig. 14, [0121]} for performing a data transfer operation {“receive channel data 1460” or send data (1458), see Fig. 14, [0121]};
a controller disposed in the carrier and coupled to the storage components {“monitoring hub 210”, see Fig. 2 [0125]}, wherein the controller detects a connection status between the connector and the host end {“standard USB, and docking station interface 310” including status updates typical to USB interfaces, see Fig. 3 [0100]}; and
a wireless communication interface disposed {“wireless communication mechanisms”, see Fig. 2 [0083]} on the carrier and determining whether to perform the data transfer operation {“user enters the PIN or other authentication code”, see Fig. 73 [0302]} with the host end according to the connection status {“begin pairing”, see Fig. 73 [0302]}, wherein the connection status is disconnected {“user may then disconnect the dongle from the medical network”, last 4 lines of Mushin [0331]}.
Mushin does not appear to explicitly disclose wherein the controller receives a repair request signal sent by the host end and makes the wireless communication interface perform a device connection operation  with the host end according to the repair request signal before the host end being disconnected with the connector 
Furthermore, Bennah discloses wherein the controller receives a repair request signal {“status field (223) indicating” (see Fig. 1), [0025] } sent by the host end {“on standby, or offline for repair”, last line [0025]} and makes the wireless communication interface perform a device connection operation {“detect failure 302”, see Fig. 3, [0058]} with the host end according to the repair request signal before the host end being disconnected with the connector {“transfer a data processing workload” step 306, see Fig. 3, [0060]}.
Mushin and Bennah are analogous art because they are from the same field of endeavor, communicating with server architecture. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Mushin and Bennah before him or her, to modify Mushin’s “monitor 102” incorporating the functionality and detection of Bennah Figure 3.
The suggestion/motivation for doing so would have been to implement and detect a catastrophic loss or serious degradation of 
Therefore, it would have been obvious to combine Bennah with Mushin to obtain the invention as specified in the instant claim(s).

As per claim 3, the rejection of claim 1 is incorporated and Muhsin discloses wherein the controller continuously detects the connection status of the connector and the host end after the device connection operation {“obtain a status of a device”, see Fig. 78a [0366]}.

As per claim 4, the rejection of claim 3 is incorporated and Muhsin discloses wherein when the connector is disconnected from the host end, the wireless communication interface performs the data transfer operation with the host end {“support wireless connections”, see Fig. 78 [0331]}.

As per claim 5, the rejection of claim 1 is incorporated and Muhsin discloses wherein the connector performs the data transfer operation with the host end via a Serial Attached SCSI or a Peripheral Component Interconnect Express {“network bridge”, see Fig. [0359], see Fig. 78}.

As per claim 6, the rejection of claim 2 is incorporated and Muhsin discloses wherein the controller comprises:
a detection component coupled to the connector and configured to detect the connection status of the connector and the host end {“support wireless connections”, see Fig. 78 [0331]}.

As per claim 7, the rejection of claim 1 is incorporated and Muhsin discloses wherein the controller comprises:
an input-output control component coupled to the connector and configured to transfer a transfer data of a Peripheral Component Interconnect Express {“network bridge”, see Fig. [0359], see Fig. 78};
a wireless signal processing component coupled to the wireless communication interface and configured to transfer a wireless transfer data {“support wireless connections”, see Fig. 78 [0331]}; and
a signal expander component coupled to the input/output control component, the wireless signal processing component {“data acquisition process may be different based on the data type”, [0152]}, and the storage components to perform a transfer and receiving operation of the transfer data or the wireless transfer data {“connected via wired or wireless connections with the patient monitor 7701”, [0323]}.

As per claim 8, the rejection of claim 1 is incorporated and Muhsin discloses wherein the controller comprises:
a signal expander component {“medical network interface 7710 can expand”, see Fig. 78 [0323]} coupled to the connector and the wireless communication interface and configured to transfer a transfer data of a Serial Attached SCSI via the connector or transfer a wireless transfer data via a target controller component and the wireless communication interface {“support wireless connections”, see Fig. 78 [0331]}.

As per claim 9, the rejection of claim 1 is incorporated and Muhsin discloses wherein the wireless communication interface performs the data transfer operation via visible light communication, wireless communication, or Bluetooth communication {“these devices by connecting to the hospital network 7750”, see Fig. 77b [0324]}.

Referring to claim 10-12, and 14-16 are apparatus claims reciting claim functional language corresponding to the device claim of claims 1, 3-9, respectively, thereby rejected under the same rationale recited above. 

Response to Arguments
Applicant’s arguments filed on 12/03/2021 have been considered but deemed moot in view of the new ground of rejection(s). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references applicable as 103 art for disclosing server detection and their respective repair mechanisms: US 20150373308, US 20140173332, US 20100060452, US 20080307143, and US 9958178.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.A.B./
Examiner
Art Unit 2184







/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184